Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0296462 A1 to Sun eta al. from hereon Sun in view of US 2013/0121186 A1 to Vajapeyam et al. from hereon Vajapeyam.

Regarding claim 1 Sun teaches a method of transmitting a signal by a first user equipment (UE) in a wireless communication system, the method comprising (Fig. 1, P. 24): receiving, by the first UE, information about first interference from at least one second UE (P.44) 10-13 discloses the UE receiving information from at least one second UE and also from a Base station. See also P. 90); receiving, by the first UE, information about second interference and information about a signal-to-noise ratio (SNR) from a third UE (P.44, Lns. 7-10, discloses the UE receives information about signal-to-noise SNR from a third UE described as second UE, where the base station receives all information and shares it with the UE and controller see P.45); and transmitting, by the first UE, the signal to the third UE based on that a condition is satisfied (P.90 discloses the configuration of EU to report SNR and INR of a download signal or signals ), but do not teach…wherein the first interference is interference caused by the first UE to the at least one second UE, wherein the second interference is interference caused by the first UE to the third UE, and wherein the condition is based on at least any one of the first interference, the second interference, or the SNR.

Vajapeyam teaches… wherein the first interference is interference caused by the first UE to the at least one second UE (P.38, Lns. 1-6, discloses the interference to adjacent UE is caused by the first UE), wherein the second interference is interference caused by the first UE to the third UE (P.38, Lns. 1-6, discloses the interference to adjacent UE is caused by the first UE), and wherein the condition is based on at least any one of the first interference, the second interference, or the SNR.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Vajapeyam because it allows an apparatus or method to address the interference caused by an UE as calculated by the second cell  (Vajapeyam, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim2 Sun and Vajapeyam teach the method of claim 1, Sun teaches…wherein the condition is based on a first interference- to-noise ratio (INR) for the first interference, a second INR for the second interference, and the SNR (Abs).

Regarding claim 6 Sun and Vajapeyam teach the method of claim 1, Vajapeyam teaches…wherein based on that there are two or more second UEs (P. 51 discloses second group of UEs and claim 8, discloses the availability of a plurality of UE, BS), only a UE having highest interference from the first UE transmits the information about the first interference to the first UE (P.51, discloses the UE with the highest interference transmits about the information).

Regarding claim 7 Sun and Vajapeyam teach the method of claim 1, Vajapeyam teaches…further comprising obtaining the information about the SNR or information about an interference-to-noise ratio (INR) based on location information about at least one of the first UE, the at least one second UE, and the third UE (P.48, discloses the information about interference and thus SNR and INR based on position).

Regarding claim 8 Sun and Vajapeyam teach the method of claim 7, Vajapeyam teaches…further comprising: determining resource scheduling or transmission power based on the SNR or the INR; and transmitting the signal to the third UE based on the determined scheduling or transmission power (Abs).

Regarding claim 9 Sun teaches a first user equipment (UE) for transmitting a signal in a wireless communication system, the first UE comprising (Fig.1, P.24): a transceiver (Fig. 18, P.112 ); and a processor configured to: receive information about first interference from at least one second UE (Fig. 8, P. 112-13, P.44, Lns. 10-13 discloses the UE receiving information from at least one second UE and also from a Base station. See also P. 90); receive information about second interference and information about a signal-to-noise ratio (SNR) from a third UE (Abs); and transmit the signal to the third UE based on that a condition is satisfied (P.90 discloses the configuration of EU to report SNR and INR of a download signal or signals, but do not teach wherein the first interference is interference caused by the first UE to the at least one second UE, wherein the second interference is interference caused by the first UE to the third UE, and wherein the condition is based on at least any one of the first interference, the second interference, or the SNR.

Vajayepam teaches… wherein the first interference is interference caused by the first UE to the at least one second UE (P.38, Lns. 1-6, discloses the interference to adjacent UE is caused by the first UE), wherein the second interference is interference caused by the first UE to the third UE (P.38, Lns. 1-6, discloses the interference to adjacent UE is caused by the first UE), and wherein the condition is based on at least any one of the first interference, the second interference, or the SNR.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Vajapeyam because it allows an apparatus or method to address the interference caused by an UE as calculated by the second cell  (Vajapeyam, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 10 Sun and Vajapeyam teach the first UE of claim 9, Vajapeyam teaches…wherein the first UE communicates with at least one of a mobile terminal (P.16, discloses a mobil communication system that includes a mobil terminal ), a network (Abs, discloses base stations), or an autonomous driving vehicle.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0296462 A1 to Sun eta al. from hereon Sun and US 2013/0121186 A1 to Vajapeyam et al. from hereon Vajapeyam in view of US-20170369076-A1 to Goo et al. from hereon Goo.
Regarding claim 11 Sun and Vajapeyam teach the first UE of claim 9, but do not teach…wherein the first UE implements at least one advanced driver assistance system (ADAS) function based on a signal for controlling movement of the first UE.

Goo teaches… wherein the first UE implements at least one advanced driver assistance system (ADAS) function based on a signal for controlling movement of the first UE Fig. 8.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Vajapeyam by incorporating the teachings of Goo because it allows an apparatus or method to controlling a vehicle given an unit that receives controls to select a traveling mode selected through parameters (Goo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 12 Sun and Vajapeyam teach the first UE of claim 9, but do not teach…wherein the first UE switches a driving mode of an apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode upon receipt of a user input.

Goo teaches… wherein the first UE switches a driving mode of an apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode upon receipt of a user input (P.8, discloses the autonomous driving mode being disable by user input).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Vajapeyam by incorporating the teachings of Goo because it allows an apparatus or method to controlling a vehicle given an unit that receives controls to select a traveling mode selected through parameters (Goo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 13 Sun and Vajapeyam teach the first UE of claim 9, but do not teach…wherein the first UE performs autonomous driving based on external object information, and wherein the external object information includes at least one of information about presence of an object, information about a location of the object, information about a distance between the first UE and the object, or information about a relative speed of the first UE with respect to the object.

Goo teaches… wherein the first UE performs autonomous driving based on external object information, and wherein the external object information includes at least one of information about presence of an object (P.63, Lns. 1-5 discloses the autonomous driving based on external object information described information and responding to external object information including presence of objects described as detecting traveling information to implement advance braking system and other features itemized on P.64  ), information about a location of the object, information about a distance between the first UE and the object, or information about a relative speed of the first UE with respect to the object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Vajapeyam by incorporating the teachings of Goo because it allows an apparatus or method to controlling a vehicle given an unit that receives controls to select a traveling mode selected through parameters (Goo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “wherein the condition is satisfied based on that a product of a maximum value of the first INR and a maximum value of the second INR is less than or equal to the SNR” as the prior art of reference in stand-alone form nor in combination read into the disclosed claims as of the date of filing.  In regards to the calculation of the SNR being reported given that the product of the INR of each of the UE, the closes reference calculates the probability and accounts for the direct and cross interference but does read into this step being a condition for transmission by the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20180220399-A1 to Davydov; US-20160037550-A1 at Barabell discloses calculation of INR being the SNR/SIR; US-20120184206-A1 to Kim discloses interference calculations of UE described as cells; US-20170257879-A1 to Kang P. 214 discloses interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476